 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   KATHARINE HOBIN PORTER, State Bar #173180
     Chief Labor Attorney
 3
     KATE KIMBERLIN, State Bar #261017
 4   BORIS REZNIKOV, State Bar #261776
     Deputy City Attorneys
 5   Fox Plaza
     1390 Market Street, Fifth Floor
 6   San Francisco, California 94102-5408
 7   Telephone:     (415) 554-3847
     E-Mail:       kate.kimberlin@sfcityatty.org
 8                 boris.reznikov@sfcityatty.org

 9   Attorneys for Defendant
     CITY & COUNTY OF SAN FRANCISCO
10
ll   LORRAINE KILLPACK
     P.O. Box 12072
12   Portland, OR 97232
     Telephone:    (415) 717-2445
13   E-Mail:       one4work2@yahoo.com
14   Pro Se Plaintiff
15

16                                    UNITED STATES DISTRICT COURT
17                                  NORTHERN DISTRICT OF CALIFORNIA
18
      LORRAINE KILLPACK,                                Case No. 3:18-cv-04004-JST
19
              Plaintiff,
20                                                      STIPULATION TO EXTEND MEDIATION
              vs.                                       DEADLINE AND RESET STATUS
21                                                      CONFERENCE
      CITY & COUNTY OF SAN FRANCISCO,
22
      DEPARTMENT OF PUBLIC HEALTH,
23
              Defendant.
24

25

26

27

28
      STIPULATION                                                             n:\labo!\li2018\190343\01342351 .docx
      Killpack v. CCSF - CASE NO. 3: l 8-cv-04004-JST
1           IT IS STIPULATED BY THE PARTIES AS FOLLOWS:

2           1.      On July 3, 2018, Plaintiff Lorraine Killpack filed a civil complaint with this Court

3    against Defendant City and County of San Francisco, including its constituent department, the

4    Department of Public Health. (Dkt. No.I.) On October 10, 2018, Defendant filed its answer. (Dkt.

5    No. 20.)

6           2.      On December 12, 2018, the Court held an initial case management conference. Based

7    on the parties' request, the Court set the trial date for June 1, 2020. (Dkt. No. 25.) The Court also

8    referred the parties to a Court-sponsored mediation, which was to be completed by April 30, 2019.

 9   The Court scheduled a further case management conference for May 15, 2019, with updated case

10   management statements due one week before. (Dkt. No. 25.)

11           3.     On January 28, 2019, the Court appointed Peter Shertvood, Esq. to be the mediator.

12   (Dkt. No. 32.) On February 25, 2019, the parties participated in a pre-mediation phone conference

13   with the mediator. (Dkt. No. 34.) Based on the parties' and mediator's calendar and the need to do

14   additional discovery before the mediation, the mediator scheduled the parties' mediation for June 12.

15           4.     Accordingly, the parties' mediation date is past the Court's current deadline to

16   complete mediation. The parties believe that there is good cause to extend the mediation deadline

17   from April 30, 2019 to August 31, 2019 to accommodate the above mediation in June (and the

18   potential of having to delay that medition into July or August, if needed), which will give the parties

19   an opportunity to participate in the ADR process in good faith. The parties also seek to reset the status

20   conference, currently scheduled for May 15, 2019, so it takes place after the mediation deadline on

21   September 4, 2019, or a later date that is convenient to the Court.

22           IT IS SO STIPULATED.

23   Dated: March 18, 2019                              Isl Boris Reznikov
                                                By: BORIS REZNIKOV
24
                                                    Attorneys for Defendant
25

26

27   Dated: March 18, 2019                              Isl Lorraine Kil/12.ack
                                                By: LORRAINE KILLPACK
28                                                  Plaintiff IN PRO PER
       STIPULATION                                         1                        n:\laboi\li2018\190343\01342351 .docx
      Killpack v. CCSF - CASE NO. 3: I 8-cv-04004-JST
                                               [PROPOSED] ORDER
 1
            It is hereby ordered that, pursuant to the parties' stipulation, the deadline to extend the
 2
     mediation is extended from April 30, 2019 to August 31, 2019. The further case management
 3
     conference currently scheduled for May 15, 2019 is continued to September 4, 2019, or a later date
 4
     convenient to the Court, and updated case management statements must be filed one week before the
 5
     conference.
 6
            IT IS SO ORDERED.
 7

 8
                   March
            Dated: _ ___ 19,_2019
                              _ __
 9                                                         HONORABLE JOHNS. TIGAR
10                                                         United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26
27

28
      STIPULATION                                          2                         n:\laboJ\li2018\190343\01342351.docx
      Killpack v. CCSF - CASE NO. 3: I 8-cv-04004-JST
